EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5 (currently amendment) The apparatus of claim 1, wherein the apparatus comprises an ink inlet through which ink may be supplied to the apparatus, the inlet being surrounded by a portion of the developer electrode.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/605,293, filed on October 15, 2019.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, the prior art of record does not teach or render obvious an electrographic printer, in combination with the other claimed limitations, having the uniquely distinct features of 
“a developer electrode for developing printing substance onto the developer roller; and a heater for heating printing substance to be developed onto the developer roller, the heater being disposed on the developer electrode,” [emphasis added]. Claims 2-8 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 9, the prior art of record does not teach or render obvious an electrographic printer, in combination with the other claimed limitations, having the uniquely distinct features of 
“a developer electrode for developing printing substance onto the developer roller, the electrode being arranged within the cavity, the developer electrode surrounding an inlet for the printing substance into the cavity of the housing, the developer electrode structured to direct printing substance from the inlet to the developer roller; and a heater for heating printing substance to be developed onto the developer roller,” [emphasis added]. Claims 10-16 are considered allowable by virtue of their dependence on claim 9.
Regarding claim 17, the prior art of record does not teach or render obvious a method of heating a printing substance, in combination with the other claimed limitations, having the uniquely distinct features of 
“a heater that is thermally bridged to a developer electrode, heating the developer electrode; with the developer electrode, guiding a printing substance from an inlet to the 
Lior et al. US 2015/0323889 A1, Tanner et al. US 2006/0291907 A1, Lopez et al. US 2014/0348526 A1 and Tatsuura US Pub 2013/0089361 A1 teach electrographic printing apparatuses with developer electrodes. However the prior art fails to teach or suggest the heater being disposed on the developer electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852